                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FRED SPAINHOUR, as Special
Administrator of the Estate of Brian
Allen Spainhour, deceased, and on behalf
of the wrongful death beneficiaries of
Brian Allen Spainhour                                                              PLAINTIFF

v.                               Case No. 4:19-cv-00202 KGB

SHANE JONES, et al.                                                             DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Fred Spainhour’s claim, brought as special administrator of the estate of

Brian Spainhour, deceased, and on behalf of the wrongful death beneficiaries of Brian Spainhour,

under 42 U.S.C. § 1983 alleging an Eighth Amendment violation is dismissed with prejudice. Fred

Spainhour’s state law tort claims are dismissed without prejudice. The relief requested is denied.

       It is so adjudged this 18th day of March, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
